                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      William Roosevelt Cloud,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:19-cv-00557-FDW
                                      )             3:06-cr-00096-FDW-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 24, 2020 Order.

                                               April 24, 2020




         Case 3:19-cv-00557-FDW Document 3 Filed 04/24/20 Page 1 of 1
